DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2010/0322795) in view of Anderson (US 2017/0297045). 

Regarding claim 1,
Jones discloses (Fig. 1):
A fluid sprayer (Fig. 1) comprising: a housing (102); a pump (224) connected to the housing (102, ¶0016, ¶0020), the pump (Fig. 3, 224) comprising a piston (Fig. 2, 246, ¶0023); 
a nozzle (106) for spraying fluid delivered under pressure by the pump (¶0016);
a spray setting input (116, flow control knob, ¶0018) configured to generate a user selected spray setting (output of sprayed paint, ¶0018);
and a motor controller (Fig. 3, 330) electrically connected to the motor (222) to drive the motor (222) with a width modulated (PWM) signal (output from 330 to 336) that switches current through the motor (222) on and off (¶0021).
wherein the motor controller (Fig. 3, 330) drives the motor (222) with the PWM signal (¶0032-¶0034) during a start-up sequence phase of the motor (Fig. 5, steps 502-504, ¶0037), during which the motor controller causes the motor to accelerate to a functional speed for spraying (dynamically changes motor speed, ¶0034, for paint spraying based on multiple factors, ¶0036); wherein the motor controller drives the motor (222) with the PWM signal during a steady state phase (508) of operation of the motor 
and wherein each switching frequency of the plurality of switching frequencies is based on a number of pulse cycles of the PWM signal per unit time (¶0031, ¶0034), each pulse cycle having an on portion, during which the current is provided to the motor to power rotation of the motor, and an off portion, during which the current is not provided to the motor (¶0034);
and wherein the motor controller (fig. 3, 330) is configured to output the PWM signal to have a first switching frequency (period is 8.33 ms, ¶0037) during the start-up sequence phase (502, 504) and to output  the PWM signal to have a second switching frequency (period is 7.8 ms) during the steady state phase (¶0040), wherein the second switching frequency (period = 7.8ms, ¶0040) is greater than the first switching frequency (¶0037, period is inverse of frequency, the second frequency is 128 Hz, the first frequency is 120 Hz  ¶0037-¶0040)  to prevent overheating (¶0028-¶0029).

They do not disclose:
a direct current brushed electric motor located in the housing and configured to operate the pump, wherein the motor is configured to generate a rotational output; a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump; and
wherein the motor is configured such that the motor can cause the piston to move through each of a pressure stroke and a suction stroke with the current through the motor on; wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting;

However, Anderson teaches (Fig. 2):

wherein the motor (44) is configured such that the motor can cause the piston (48) to move through each of a pressure stroke and a suction stroke with the current through the motor on (¶0011-¶0012); wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting (¶0013);

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) and use the Dc brushed motor from Anderson that converts rotational motion to linear motion in order to increase the pump output as taught by Anderson (¶0004). This would increase the pump power output in the same amount of volume and would give increased performance.

Regarding claim 3,
Jones discloses (Fig. 3):
further comprising a current feedback circuit (Fig. 3, 332) configured to sense current through the motor (222) and generate a current feedback signal (output from 332 to 330) based on the sensed current through the motor (222, ¶0033-¶0035), wherein the motor controller (330) is configured to adjust a duty cycle of the PWM signal as a function of the current feedback signal (¶0033-¶0035).

Regarding claim 4,

wherein the motor controller (Fig. 3, 330) is configured to lower the duty cycle of the PWM based on the current feedback signal indicating that the sensed current through the motor exceeds a predetermined current level (¶0033-¶0034).

Regarding claim 5,
Jones discloses (Fig. 3):
in response to the PWM signal (output from 330 to 336), ¶0021); and; a microcontroller (331) that controls a duty cycle of the PWM signal (¶0034).

They do not disclose:
wherein the motor controller includes: a power supply that converts input AC power to a DC voltage at a first motor terminal of the motor; a semiconductor switch having a first main current carrying electrode connected to a second motor terminal of the motor, a second main current carrying electrode, and a control electrode; a PWM driver that delivers the PWM signal to the control electrode to cause the semiconductor switch to turn on and turn off

However, Anderson teaches (Fig. 2):
wherein the motor controller (Fig. 2, 50) includes: a power supply (AC mains) that converts input AC power to a DC voltage at a first motor terminal (80) of the motor (44, ¶0014); a semiconductor switch (74) having a first main current carrying electrode (bottom terminal of 74) connected to a second motor terminal of the motor (86, through, 52, and 82, ¶0014), a second main current carrying electrode (top of 74), and a control electrode (middle electrode 74, ¶0014); a PWM driver (66) that delivers the 

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) and use the Dc brushed motor from Anderson that converts rotational motion to linear motion in order to increase the pump output as taught by Anderson (¶0004). This would increase the pump power output in the same amount of volume and would give increased performance.

Regarding claim 6,
Jones discloses (Fig. 3):
wherein the motor controller further includes: a current feedback circuit (332) connected to the second main current carrying electrode (top part of electrode) for producing a current feedback signal representing sensed current flow through the semiconductor switch (¶0032-¶0034); wherein the microcontroller (330) controls the duty cycle of the PWM signal as a function of the current feedback signal (¶0033-¶0034).

Regarding claim 8,
Jones discloses (Fig. 1):
wherein the fluid sprayer (Fig. 1, 106) includes a trigger (112), and the motor controller (Fig. 2, 300) controls whether the PWM signal is delivered to the motor based on a status of the trigger (112,  ¶0032-¶0034).


Jones discloses (Fig. 5):
wherein the start-up sequence phase includes a plurality of phases of operation (steps 504-508, ¶0037-¶0040).

Regarding claim 13,
Jones discloses (Fig. 5):
wherein the plurality of phases (Fig. 5, steps 504-508) includes a first phase (502-504) in which the PWM signal has a duty cycle of greater than 85% and less than 100% (¶0034, capable of setting this duty cycle).

Regarding claim 14,
Jones discloses (Fig. 5):
wherein the first phase has a duration of between 0.01 and 2.0 milliseconds (¶0040, ¶0034).

Regarding claim 15,
Jones discloses (Fig. 5):
wherein the plurality of phases includes a second phase (Fig. 5, 508) that follows the first phase (502-504), has a duty cycle that is less than the duty cycle in the first phase, and has a duration of greater than 5 milliseconds and less than 20 milliseconds (¶0040).

Regarding claim 16,
Jones discloses (Fig. 3):


Regarding claim 17,
Jones discloses (Fig. 5):
wherein the plurality of phases includes a third phase (Fig. 5, 510)  in which the duty cycle is constant and is less than the duty cycle in the first phase (capable of performing this, ¶0049-¶0050).

Regarding claim 18,
Jones discloses (Fig. 5):
wherein the third phase has a duration of greater than 5 milliseconds and less than 20 milliseconds (¶0042).

Regarding claim 19,
Jones discloses (Fig. 5):
wherein during the steady state phase the motor controller modulates the duty cycle of the PWM signal based upon the user selected spray setting (Fig. 1, 116, ¶0033-¶0034) and a measured parameter indicative of current through the motor (Fig. 3, 332, ¶0033-¶0035).

Regarding claim 20,
Jones discloses (Fig. 1):
A method of controlling power to a motor of a fluid sprayer (Fig. 1), the fluid sprayer (Fig. 1) comprising a housing (102, ¶0016), a pump (224) connected to the housing (102),

measuring current through the motor with the current feedback circuit (332, ¶0033-¶0034); and modulating a duty cycle of the PWM signal based on the user selected pressure setting and the measured current through the motor (¶0033-¶0035);
and wherein delivering the PWM signal to the motor (¶0032-¶0034) comprises delivering the PWM signal through a start-up sequence in which the duty cycle of the PWM signal is fixed in a first phase (period is 8.33 ms, ¶0037), the duty cycle is lowered relative to the first phase in a second phase of the start-up sequence (period = 7.8ms, ¶0040), and wherein the duty cycle is ramped up from a start of the second phase to an end of the second phase such that the duty cycle is lowered at the start of the second phase relative to the end of the second phase (can dynamically adjust PWM cycles, ¶0032-¶0034).

They do not disclose:
and comprising a piston, a drive that converts a rotational output from the motor to a reciprocating linear motion,
wherein the motor is configured to generate the rotational output; 
converting, by the drive, the rotational output from the motor to the reciprocating linear motion that linearly reciprocates the piston of the pump;


However, Anderson teaches (Fig. 2):
and comprising a piston (Fig. 2, 48), a drive (46) that converts a rotational output from the motor (44) to a reciprocating linear motion (¶0011-¶0012),
wherein the motor (Fig. 2, 44) is configured to generate the rotational output (46, ¶0012); 
converting, by the drive, the rotational output from the motor (44) to the reciprocating linear motion (via 46 and 48) that linearly reciprocates the piston of the pump (48, ¶0012);
wherein the motor (44) is configured such that the motor can cause the piston (48) to move through each of a pressure stroke and a suction stroke with the current through the motor switched on (¶0011-¶0012).

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) and use the Dc brushed motor from Anderson that converts rotational motion to linear motion in order to increase the pump output as taught by Anderson (¶0004). This would increase the pump power output in the same amount of volume and would give increased performance.

Regarding claim 21,
Jones discloses (Fig. 5):
further comprising performing modulating the duty cycle of the PWM signal (¶0034) in a steady state phase of indefinite duration (can repeat steps 404-410 indefinitely, ¶0035), the steady state phase 

Regarding claim 22,
Jones discloses (Fig. 1):
wherein the user selected spray setting is a user selected pressure setting (116, flow control knob, ¶0018).

Regarding claim 23,
Jones discloses (Fig. 1):
A fluid sprayer (Fig. 1) comprising: a housing (102); a pump (224) connected to the housing (102, ¶0016, ¶0020), the pump (Fig. 3, 224) comprising a piston (Fig. 2, 246, ¶0023); 
a nozzle (106) for spraying fluid delivered under pressure by the pump (¶0016);
a spray setting input (116, flow control knob, ¶0018) configured to generate a user selected spray setting (output of sprayed paint, ¶0018);
and a motor controller (Fig. 3, 330) electrically connected to the motor (222) to drive the motor (222) with a width modulated (PWM) signal (output from 330 to 336) that switches current through the motor (222) on and off (¶0021);
wherein the motor controller (Fig. 3, 330) drives the motor (222) with the PWM signal (¶0032-¶0034) during a start-up sequence of the motor (Fig. 5, steps 502-504, ¶0037), and the motor controller (330) drives the motor (222) with the PWM signal during a steady state sequence (508) of the motor (222), the steady state sequence (508) following the start-up sequence  (504, ¶0037, ¶0040); wherein the motor controller varies a duty cycle of the PWM signal based on the user selected spray setting (Fig. 1, 116, ¶0032-¶0034); wherein the motor controller limits the duty cycle of the PWM signal based on a 

They do not disclose:
a direct current brushed electric motor located in the housing and configured to operate the pump, wherein the motor is configured to generate a rotational output;
a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump;
wherein the motor is configured such that the motor can cause the piston to move through each of a pressure stroke and a suction stroke with the current through the motor on;

However, Anderson teaches (Fig. 2):
a direct current brushed electric motor (Fig. 2, 44, ¶0016) located in the housing (12) and configured to operate the pump (16, ¶0012), wherein the motor is configured to generate a rotational output (46, ¶0012);
a drive that converts the rotational output of the motor to a reciprocating linear motion that linearly reciprocates the piston of the pump (48, ¶0012);
wherein the motor (44) is configured such that the motor can cause the piston (48) to move through each of a pressure stroke and a suction stroke with the current through the motor on (¶0011-¶0012);

Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) and use the Dc brushed motor from Anderson that .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2010/0322795) and Anderson (US 2017/0297045) as applied to claim 6, and in further view of Walls (US 2007/0020108).

Regarding claim 7,
Jones discloses (Fig. 3):
wherein the microcontroller (Fig. 3, 330) controls the duty cycle based upon a spray setting input (Fig. 1,116, ¶0033-¶0034) and the current feedback signal (from 332)

Jones does not disclose:
with a proportional-integral (PI) control loop

However, Walls teaches:
with a proportional-integral (PI) control loop (¶0032).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) using a current control loop (¶0033-¶0034) and take the control method for a pump that uses a PI control loop using current feedback to control a pump as taught by Walls (¶0032).
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2010/0322795) and Anderson (US 2017/0297045) as applied to claim 1, and in further view of Hays et al. (US 6,259,220).

Regarding claim 9,
Jones and Anderson disclose the above elements from claim 1.
They do not disclose:
wherein the fluid sprayer includes a pressure transducer that measures fluid pressure and the motor controller controls whether the PWM signal is delivered to the motor based on the measured fluid pressure.

However, Hays teaches (fig. 2):
wherein the fluid sprayer includes a pressure transducer (Fig. 2, 28) that measures fluid pressure (Col. 5:19-25) and the motor controller controls whether the PWM signal is delivered to the motor based on the measured fluid pressure (Fig. 10:21-38).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the paint spraying device from Jones that uses a motor to drive a pump to spray paint (¶0020-¶0021) and utilize a pressure transducer as taught by Flays in order to PWM control a motor based on pressure sensed by the pressure transducer as taught by Flays (Col. 10:21-48). This would improve functionality by automating some features such as the pressure setting.


Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1, 3-6, 8, and 10-22, applicant argues that Jones does not teach “the motor controller drives the motor with the PWM signal during a start-up sequence phase of the motor, during which the motor controller causes the motor to accelerate to a functional speed for spraying.”, “the motor controller drives the motor with the PWM signal during a steady state phase of operation of the motor during, which the motor is operating at the functional speed for spraying, the steady state phase following the start-up sequence phase” and “the motor controller outputs the PWM signal to have a first switching frequency during the start-up sequence phase and outputs the PWM signal to have a second switching frequency during the steady state phase, wherein the second switching frequency is greater than the first switching frequency to prevent overheating”.  
Examiner disagrees because in Fig. 4 and Fig. 5, ¶0036 from Jones explicitly states how controller adjusts the PWM cycle to operate based on a speed functional for spraying and various factors such as paint material, position, resonance, etc. to ensure that the motor is running at speed to spray paint.   Fig. 5 teaches dynamically altering the PWM cycle during 3 different phases to including startup that run at different frequencies, the second one being higher than the first, ¶0037, and ¶0040 as taught from Jones.  Furthermore, Jones tests current draw and battery voltage limits which would prevent overheating by ensuring the current nor the voltage are above normal limits, ¶0040.
Jones, furthermore, teaches in ¶0022-¶0024 how a rotating motor with an armature can be used for reciprocating linear actuation, furthermore, Jones also teaches ¶0025 how other types of electric drives can be readily used because they are based upon the same principles.
Applicant further argues that Jones fails to teach variations in frequency and not duty cycle.  However, this is incorrect as in ¶0031, not only does Jones teaches how the PWM cycle, which is based 
As such, examiner believes the combination of Jones in view of Anderson to be proper and is maintaining the rejection for claims 1, 3-6, 8, and 10-22.
Regarding applicant’s arguments pertaining to claims 20 and 21,
Applicant argues Jones does not teach “a ramped duty cycle”, however, in ¶0014, Jones discloses how both the PWM and duty cycle are freely adjusted to control the motor.  Essentially, because the invention from Jones can already freely change the duty cycle and furthermore, in Fig. 5, and ¶0043-¶0047 teaches “delivering the PWM signal through a startup sequence in which the duty cycle of the PWM signal is fixed in a first phase, the duty cycle is lowered relative to the first phase in a second phase of the start-up sequence, and wherein the duty cycle is ramped up from a start of the second phase to an end of the second phase such that the duty cycle is lowered at the start of the second phase relative to the end of the second phase,”  
Applicant also argues that Jones does not teach active control of the duty cycle but reactive control, which is not claimed, and furthermore, active control is taught in ¶0014 from Jones.

Regarding applicant’s arguments pertaining to claim 23,
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As such, examiner believes the 103 rejections for claims 1, 3-9, and 12-23 to be proper and is maintaining these rejections.

Conclusion

Alders et al. (US 2015/0209497) – actuator system
Miller et al. (US 2016/0087560) – DC motor control
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.